     Case 3:20-cv-02987-B-BK Document 14 Filed 02/26/21                  Page 1 of 4 PageID 73



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

IZAIHLL J. JACKSON,                                §,
                                                   §
                Petitioner,                        §
                                                   §
v.                                                 §    No. 3:20-cv-2987-B (BK)
                                                   §
K. ZOOK,                                           §
                Respondent.                        §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. By order dated February 18, 2021, the Court initially accepted the proposed Findings,

Conclusions, and Recommendation and issued Judgment dismissing Petitioner’s petition for a writ

of habeas corpus under 28 U.S.C. § 2241. Doc. Nos. 10, 11. However, Petitioner filed objections to

the Findings, Conclusions, and Recommendation of which the Court was unaware at the time it

entered Judgment. Doc. No. 12. Accordingly, the Court now reviews the Magistrate Judge’s Findings,

Conclusions, and Recommendation de novo in light of Petitioner’s objections.

         Essentially, as he has throughout these proceedings, Petitioner, who is currently housed at

FCI Seagoville, maintains that there was insufficient evidence to support the Discipline Hearing

Officer’s (DHO) finding that he committed the infraction of possession of a hazardous tool (a cellular

phone), which resulted in the loss of good time credit. The Magistrate Judge, however, concluded

that at least some evidence supported the DHO’s finding that Petitioner illicitly possessed a cellular

phone, which is all that is required to uphold an institution’s disciplinary actions like those at issue

here. See Superintendent Massachusetts Correctional Institution v. Hill, 472 U.S. 445, 454-56 (1983);

                                                   1
  Case 3:20-cv-02987-B-BK Document 14 Filed 02/26/21                    Page 2 of 4 PageID 74



see also Smith v. Rabalais, 659 F.2d 539, 545 (5th Cir. 1981) (citation omitted) (court should consider

whether disciplinary action is “supported by ‘some facts’ ‘whether any evidence at all’ supports the

action taken by prison officials”). Here, the Magistrate Judge concluded that such evidence existed

in the form of the written reports of a FCI Big Spring employee (incident report and memorandum)

detailing his discovery of a cellular telephone under a pillow on Petitioner’s assigned bunk, a

photograph of the telephone that the employee discovered, a chain-of-custody log for the telephone,

and an electronic record confirming that at the time of the infraction, Petitioner was assigned to the

bunk where the telephone was found.

       Petitioner objects to the Magistrate’s recommendation, arguing essentially that other inmates

also had access to his bunkbed because he was housed in an open and shared “dayroom.” Doc. 12

at 1. He specifically maintains that this open-style housing unit provided a “possibility of over 100

suspects all having unencumbered access to this placement.” Id. Petitioner further objects to the

Magistrate Judge’s reliance on Pruitt v. Martin, 582 F.App’x. 319, 320 (5th Cir. 2014) and Flannagan

v. Tamez, 368 F.App’x. 586, 588 (5th Cir. 2010), arguing that these cases apply to those in “higher-

security, cell-exclusive settings which may not be reasonably compared to a camp, dorm-style, open-

access, free-for-all setting where contraband may be more easily encumbered upon another

unsuspecting resident...” Id. Accordingly, Petitioner suggests that “reasonable doubt” exists that is

sufficient to allow this Court to overturn the institution’s disciplinary action. Id. The Court

disagrees.

       In Flannagan, the inmate—who, contrary to Petitioner’s insistence here, was housed in a low

security facility—was found to be in possession of a cell phone and charger located in a concealed

hole in the wall next to a bed assigned to him and another inmate. Flannagan, 368 F.App’x. at 587.

                                                  2
  Case 3:20-cv-02987-B-BK Document 14 Filed 02/26/21                      Page 3 of 4 PageID 75



And although five other inmates had access to the area where the phone was found, the court found

that some evidence existed that he had constructive possession of the contraband. Id. at 588. In so

holding, the court distinguished Broussard v. Johnson, 253 F.3d 874, 877 (5th Cir. 2001), in which

it held that contraband found in an area where the inmate worked, and to which approximately 100

other inmates had access, did not support constructive possession of contraband. As the court in

Flannagan emphasized, the key fact in Broussard that precluded a finding of constructive possession

was the fact that the contraband was found in an area where the inmate worked–not his living space.

Flannagan, 368 F. App’x. at 588, n. 6.

        So too in Pruitt where a cell phone was found under the inmate’s pillow in a common area

that the inmate shared with 63 other inmates. Because the inmate had “greater dominion and

control over his own bed” and “was personally responsible, under prison rules, for keeping his bed

free of contraband,” there was at least some evidence to support the charge that he improperly

possessed a cellular phone. Pruitt, 582 F. App’x. at 320; see also Rodriguez v. Lindsay, No. 09-CV-

2915, 2011 WL 2601448 (E.D.N.Y. June 30, 2011) (upholding prison disciplinary conviction where

a weapon was found under the petitioner’s mattress in a dormitory he shared with 119 other

inmates); Waters v. Vasquez, No. Civ.A. CV206-274, 2007 WL 473024, at *1 (S.D. Ga. Feb. 8,

2007) (“While Petitioner’s housing unit may have been populated by many other inmates living in

an ‘open dormitory style,’ the contraband was found in Petitioner’s cubicle, under the mattress of

Petitioner’s bunk. This location is distinguishable from a prison’s kitchen, as it is clearly an area over

which the inmate exercises greater dominion and control.”).

        Here, as in Pruitt and Flannagan, the cellular phone was found in an area over which

Petitioner had greater control than other inmates and for which he was responsible pursuant to

                                                    3
  Case 3:20-cv-02987-B-BK Document 14 Filed 02/26/21                   Page 4 of 4 PageID 76



prison regulations. Thus, at least some evidence existed to support the charge against him. Therefore,

the Court OVERRULES Petitioner’s Objections and ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

       SO ORDERED.

       DATED: February 26, 2021.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE




                                                  4
